United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-1676
                         ___________________________

                                     Kelvin Settle

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                       lllllllllllllllllllll Defendant - Appellee
                                      ____________

                     Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                              Submitted: July 02, 2013
                                Filed: July 08, 2013
                                   [Unpublished]
                                   ____________

Before MURPHY, SMITH, and COLLOTON, Circuit Judges.
                           ____________

PER CURIAM.

      Kelvin Settle appeals the district court’s1 denial of his Federal Rule of Civil
Procedure 60(d) motion to set aside judgment for fraud on the court, following the

      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
denial of his motion to return property. We conclude that the court did not abuse its
discretion in denying the Rule 60(d) motion. See Superior Seafoods, Inc. v. Tyson
Foods, Inc., 620 F.3d 873, 878 (8th Cir. 2010) (standard of review). Contrary to
Settle’s assertion, the district court’s denial of his motion to return property--which
this court affirmed in an earlier appeal--was not based solely on a disclaimer that was
purportedly signed by him, but which he alleged was fraudulent; thus, his Rule 60(d)
motion did not provide a basis for relief. See id. (relief under Rule 60(d) is only
available where it would be manifestly unconscionable to allow judgment to stand).
Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-